Exhibit 10.26

IMAX Corporation

Execution Version

FIRST AMENDING AGREEMENT

This First Amending Agreement, dated as of January 25, 2018 (the “First Amending
Agreement”), is made between IMAX CORPORATION, a corporation organized under the
laws of Canada (the “Company”), and GREG FOSTER (the “Executive”).

WHEREAS, the Executive is currently the CEO, IMAX Entertainment and Senior
Executive Vice President, IMAX Corporation and is employed pursuant to an
Employment Agreement dated as of September 1, 2016, by and between the Company
and the Executive (the “Agreement”); and

WHEREAS, both the Board of Directors of the Company (the “Board’’) and the
Executive wish to amend certain provisions of the Agreement as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1. Capitalized terms used but not defined herein shall have the meaning set
forth in the Agreement.

 

2. Section 2 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“2.    Term. The Executive’s employment pursuant to this Agreement shall be
effective as of July 2, 2016 (the “Effective Date”), and shall terminate upon
the earlier to occur of (i) the Executive’s termination of employment pursuant
to Section 4 hereunder and (ii) December 31, 2018. The period commencing as of
the Effective Date and ending on December 31, 2018 is hereinafter referred to as
the “Term”.”

 

3. The first paragraph of Section 4(d) of the Agreement is hereby deleted in its
entirety and replaced with the following:

“(d)    Non-Renewal of Agreement. If, following the expiration of the Term, the
Company does not offer to continue the Executive’s employment on substantially
similar terms to those set forth herein and upon expiration of the Term the
Executive incurs a Separation from Service, the Executive will, subject to his
reasonable availability, provide good-faith assistance to the Company in finding
a successor and helping the Company during the transition following the
Executive’s Separation from Service. The Company will pay the Executive a
pro-rated Target Bonus for time worked during the year in which the Separation
from Service occurs, payable within thirty (30) days of the Executive’s
Separation from Service, and, in addition, for a period equal to eighteen
(18) months from the date of the separation of Service (the “Non-Renewal
Period”):”

 

4. Section 5(a) of the Agreement is hereby amended as follows:

 

  (a) Clause (vi) is hereby re-numbered as clause (vii);

 

  (b) Clause (vii) is hereby re-numbered as clause (viii);



--------------------------------------------------------------------------------

  (c) A new clause (vi) is hereby added, as follows:

“(vi)    a good faith determination by the Governance Committee of the Board
that the Executive has violated the Company’s Code of Business Conduct and
Ethics, as may be amended from time to time;”.

 

5. Except as amended herein, all other terms of the Agreement shall remain in
full force, unamended.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have duly executed and
delivered this First Amending Agreement as of the date first set forth above.

 

IMAX CORPORATION By:  

/s/ Robert D. Lister

  Name:   Robert D. Lister   Title:   Chief Legal Officer & Senior Executive
Vice President By:  

/s/ Patrick McClymont

  Name:   Patrick McClymont   Title:   Chief Financial Officer and Executive
Vice President

 

EXECUTIVE  

/s/ Greg Foster

  Greg Foster